Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the responsive to communication(s) filed on 10/29/2020.
Claims 1-18 are currently pending and have been examined.

Information Disclosure Statement
3.        The Information Disclosure Statement (IDS) filed on 10/29/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
4.       Independent claim 1 is objected to because of the following informalities: Independent claim 1 (Line 1) recites the limitations “a processing module of a computing device.” Examiner suggests independent claim 1 (Line 1) should instead recite the limitations “a processor of a computing device.” Appropriate correction is required.
5.       Independent claim 7 is objected to because of the following informalities: Independent claim 7 (Line 4) recites the limitations “a processing module operably coupled to the interface.” Examiner suggests independent claim 7 (Line 4) should instead recite the limitations “a processor operably coupled to the interface.” Appropriate correction is required.
wherein the processing module further.” Examiner suggests dependent claims 8 (Line 1), 9 (Line 1), 10 (Line 1), 11 (Line 1) should instead recite the limitations “wherein the processor further.” Appropriate correction is required.
7.       Independent claim 13 is objected to because of the following informalities: Independent claim 13 (Lines 2-3, 7-8, 15-16, 29-30) recite the limitations “when executed by a processing module causes the processing module to.” Examiner suggests independent claim 13 (Lines 2-3, 7-8, 15-16, 29-30) should instead recite the limitations “when executed by a processor causes the processor to.” Appropriate correction is required.
8.      Dependent claims 14, 15 16, 17, 18 are objected to because of the following informalities: Dependent claims 14 (Lines 2-3), 15 (Lines 2-3), 16 (Line 1-3), 17 (Lines 1-3, 18 (Lines 1-3) recite the limitations “when executed by a processing module causes the processing module to.” Examiner suggests dependent claims 14 (Lines 2-3), 15 (Lines 2-3), 16 (Line 1-3), 17 (Lines 1-3, 18 (Lines 1-3) should instead recite the limitations “when executed by a processor causes the processor to.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
9.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

10.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

11. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-6 are directed to a method (i.e., process), claims 7-12 are directed to a computer device (i.e., machine), and claims 13-18 are directed to a computer readable memory (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determining an asset selection approach for selecting a subset of augmenting assets from a plurality of available augmenting assets to produce selected augmenting assets, wherein the selected 10augmenting assets are associated with a fair market value; selecting, in accordance with the asset selection approach, a first augmenting asset of the subset of augmenting assets from the plurality of available augmenting asset to produce a first selected augmenting asset of the selected augmenting assets, wherein the first selected augmenting asset 15assigns a first future time-estimated benefit payment of the first selected augmenting asset to a first common entity, wherein the first selected augmenting asset assigns a first series of time-certain obligated payments to the first common entity; splitting the first selected augmenting asset to produce an augmenting asset bundle by: 20reassigning the first future time-estimated benefit payment of the first selected augmenting asset from the first common entity to a benefit entity, wherein an aggregate of a plurality of future time-estimated benefit payments of the selected augmenting assets is associated with a benefit net present value, and reassigning the first series of time-certain obligated payments of the first selected 25augmenting asset from the first common entity to a sponsor entity, such that a beneficial valuation elevation is created where a sum of the benefit net present value and a liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of a plurality of time-certain obligated payments of the selected augmenting assets is associated with the liability net present value; and 30 582BCOOOO1C2assigning a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the selected augmenting assets.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely providing asset reconfiguration and reassignment of financial affairs. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processing module of a computing device”, “one or more computing devices” and “a computer system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 7 recites the at least following limitations of “determine an asset selection approach for selecting a subset of augmenting assets from a 10plurality of available augmenting assets to produce selected augmenting assets, wherein the selected augmenting assets are associated with a fair market value; select, in accordance with the asset selection approach, a first augmenting asset of the subset of augmenting assets from the plurality of available augmenting asset to produce a first selected augmenting asset of the selected augmenting assets, wherein the first selected 15augmenting asset assigns a first future time-estimated benefit payment of the first selected augmenting asset to a first common entity, wherein the first selected augmenting asset assigns a first series of time-certain obligated payments to the first common entity; split the first selected augmenting asset to produce an augmenting asset bundle by: reassigning the first future time-estimated benefit payment of the first selected 20augmenting asset from the first common entity to a benefit entity, wherein an aggregate of a plurality of future time-estimated benefit payments of the selected augmenting assets is associated with a benefit net present value, and reassigning the first series of time-certain obligated payments of the first selected augmenting asset from the first common entity to a sponsor entity, such that a 25beneficial valuation elevation is created where a sum of the benefit net present value and a liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of a plurality of time-certain obligated payments of the selected augmenting assets is associated with the liability net present value; and 30assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due 622BCOOOO1C2 to the beneficial valuation elevation over direct utilization of the selected augmenting assets.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely providing asset reconfiguration and reassignment of financial affairs. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a computing device”, “a computing system”, “a local memory”, and “a processing module”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “determine an asset selection approach for selecting a subset of augmenting assets from a 10plurality of available augmenting assets to produce selected augmenting assets, wherein the selected augmenting assets are associated with a fair market value; select, in accordance with the asset selection approach, a first augmenting asset of the subset of augmenting assets from the plurality of available augmenting asset to produce a first selected augmenting asset of the selected augmenting assets, wherein the first selected 15augmenting asset assigns a first future time-estimated benefit payment of the first selected augmenting asset to a first common entity, wherein the first selected augmenting asset assigns a first series of time-certain obligated payments to the first common entity; split the first selected augmenting asset to produce an augmenting asset bundle by: reassigning the first future time-estimated benefit payment of the first selected 20augmenting asset from the first common entity to a benefit entity, wherein an aggregate of a plurality of future time-estimated benefit payments of the selected augmenting assets is associated with a benefit net present value, and reassigning the first series of time-certain obligated payments of the first selected augmenting asset from the first common entity to a sponsor entity, such that a 25beneficial valuation elevation is created where a sum of the benefit net present value and a liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of a plurality of time-certain obligated payments of the selected augmenting assets is associated with the liability net present value; and 30assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due 622BCOOOO1C2 to the beneficial valuation elevation over direct utilization of the selected augmenting assets.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely providing asset reconfiguration and reassignment of financial affairs. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a first memory element”, “a second memory element”, “a third memory element”, and “a fourth memory element”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 2, 8, and 14: Dependent claims 2, 8, and 14 add additional limitations of “assigning a remaining portion of the benefit entity to the sponsor entity.” The additional limitations further narrow the abstract idea noted in independent claims 1, 7, and 13. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 9, and 15: Dependent claims 3, 9, and 15 add additional limitations of “detecting availability of the first future time-estimated benefit payment of the augmenting asset bundle; and facilitating a payment transaction of the first future time-estimated benefit payment from an associated payer to the legacy asset base.” The additional limitations further narrow the abstract idea noted in independent claims 1, 7, and 13. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 10, and 16: Dependent claims 4, 10, and 16 add additional limitations of “indicating a cash flow based asset selection approach when favorable support of a desired cash flow level for the plurality of ongoing financial obligations is detected; indicating a timing based asset selection approach when a desired timing of the desired cash flow level for the plurality of ongoing financial obligations is detected; indicating a valuation based asset selection approach when a desired valuation of the legacy asset base is detected; indicating a rate of return based asset selection approach when a desired minimum rate of return for the augmenting asset bundle is detected; and indicating a risk based asset selection approach when a desired maximum risk level for the augmenting asset bundle is detected.” The additional limitations further narrow the abstract idea noted in independent claims 1, 7, and 13. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 11, and 17: Dependent claims 5, 11, and 17 add additional limitations of “identifying the first augmenting asset of the subset of augmenting assets associated with favorable support of a desired cash flow level for the plurality of ongoing financial obligations when the asset selection approach includes a cash flow based asset selection approach; identifying the first augmenting asset of the subset of augmenting assets associated with a desired timing of the desired cash flow level for the plurality of ongoing financial obligations when the asset selection approach includes a timing based asset selection approach; identifying the first augmenting asset of the subset of augmenting assets associated with a desired valuation of the legacy asset base when the asset selection approach includes a valuation based asset selection approach; identifying the first augmenting asset of the subset of augmenting assets associated with a desired minimum rate of return for the augmenting asset bundle when the asset selection approach includes a rate of return based asset selection approach; and identifying the first augmenting asset of the subset of augmenting assets associated with a desired maximum risk level for the augmenting asset bundle when the asset selection approach includes a risk based asset selection approach.” The additional limitations further narrow the abstract idea noted in independent claims 1, 7, and 13. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional limitations of “selecting the subset of augmenting assets of the augmenting asset bundle such that a value of the first portion of the benefit entity compares favorably to a desired valuation lift of the legacy asset base; and selecting the subset of augmenting assets of the augmenting asset bundle such that a value of a remaining portion of the benefit entity compares favorably to the liability net present value associated with the augmenting asset bundl.” The additional limitations further narrow the abstract idea noted in independent claims 1, 7, and 13. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

12.    	Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
           The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
           The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. 	Claims 1-18 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-18 of Patent No. 10, 861,102. Although claims 1-18 of the instant application and claims 1-18 of Patent No. 10, 861,102 are not identical, they are not patentably distinct from each other because claims 1-18 of instant application are anticipated by claims 1-18 of Patent No. 10, 861,102.
	Claims 1-18 of the instant application and claims 1-18 of Patent No. 10, 861,102 recite a method, a computing device, and a computer readable memory for determining an asset selection approach, selecting a first augmenting asset of the subset of augmenting assets, splitting the first selected augmented asset to produce an augmenting asset bundle, and assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due  to the beneficial valuation elevation over direct utilization of the selected augmenting assets. 
However, independent claim 1 of Patent No. 10, 861,102 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “determining desired financial attributes of a legacy financial system, wherein the legacy financial system is supported by a legacy asset base, wherein the legacy asset base includes a plurality of legacy assets associated with a plurality of legacy asset types, and wherein the plurality of legacy assets is to provide favorable support for a plurality of ongoing financial obligations in accordance with the desired financial attributes.” Therefore, independent claim 1 of Patent No. 10, 861,102 is in essence a “species” of the generic invention of the instant application independent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
15. 	Claims 1-18 of the instant application provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/083,906. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application and claims 1-18 of copending Application No. 17/083,906 recite a method, a computing device, and a computer readable memory for determining an asset selection approach, selecting a first augmenting asset of the subset of augmenting assets, splitting the first selected augmented asset to produce an augmenting asset bundle, and assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due  to the beneficial valuation elevation over direct utilization of the selected augmenting assets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
16. 	The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
17.	The best prior arts of record, Thukral et al. (U.S. Pub. No. 2006/0178954), hereinafter, “Thukral”, Martin (U.S. Patent No. 7,752,062), hereinafter, “Martin”, and Bent (U.S. Patent No. 8,626,649), hereinafter, “Bent”, alone or in combination, neither discloses nor fairly suggests the at least instant application claim limitations of "splitting the first selected augmenting asset to produce an augmenting asset bundle by: 20reassigning the first future time-estimated benefit payment of the first selected augmenting asset from the first common entity to a benefit entity, wherein an aggregate of a plurality of future time-estimated benefit payments of the selected augmenting assets is associated with a benefit net present value, and reassigning the first series of time-certain obligated payments of the first selected 25augmenting asset from the first common entity to a sponsor entity, such that a beneficial valuation elevation is created where a sum of the benefit net present value and a liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of a plurality of time-certain obligated payments of the selected augmenting assets is associated with the liability net present value; and 30 582BCOOOO1C2 assigning a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the selected augmenting assets.” 2DOCKET No. 2012.07.038.MC0 (SAMS12-00554) APPLICATION NO. 13/758,303 PATENT

Conclusion
18.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
19.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691